Exhibit 10.56

CA, INC.

RESTRICTED STOCK AWARD AGREEMENT

Name of Participant: {EMPNAME}

 

Total Number of Restricted Stock Awards Granted

   {SHRS2}

Grant Date

   {GDATE}

THIS AGREEMENT, including without limitation Appendix A hereto, (this
“Agreement”) dated as of the date set forth above and entered into by and
between CA, Inc., a Delaware corporation (the “Company”) and the
above-referenced Participant, provides for the grant of the number of restricted
shares under the CA, Inc. 2011 Incentive Plan (the “Plan”). This Agreement
incorporates by reference the terms of the Plan, and is subject to the terms of
the Plan. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan will control. Except as otherwise
provided in this Agreement, capitalized terms in this Agreement will have the
meanings specified in the Plan.

 

1. Grant of Restricted Shares

The Company hereby grants to the Participant the number of shares of Restricted
Stock (the “Restricted Stock”) set forth above on the grant date set forth above
(the “Grant Date”).

 

2. Vesting of Restricted Shares

The Restricted Stock will vest with respect to 25% of the underlying shares of
Restricted Stock on the Grant Date and with respect to an additional 75% of the
underlying shares of Restricted Stock on the first anniversary of the Grant
Date. Shares of Restricted Stock shall fully vest upon the Participant’s death
or Termination of Employment due to Disability. Except as otherwise provided in
Section 5 of this Agreement , unvested shares of Restricted Stock shall be
forfeited by the Participant upon the Participant’s Termination of Employment,
as defined in the Plan, for any reason other than death or Termination of
Employment due to Disability, as defined in the Plan.

 

3. Payment of Restricted Stock

The shares of Restricted Stock shall be registered in the name of the
Participant and the Restricted Stock will be held for the Participant by the
Company (a) in certificate form or (b) in bank entry form subject to the
Company’s instructions, unvested until vesting. The Participant shall then have
all the rights of a stockholder with respect to such shares, including the right
to vote and receive dividends or other distributions made or paid with respect
to such shares, except that such shares (and dividends and other distributions
on such shares) shall be subject to the vesting and forfeiture provisions
described in Section 2 above. As promptly as practicable after the Restricted
Stock has vested in accordance with paragraph 2, the Company shall deliver to
the Participant (or in the event of the Participant’s death, to the
Participant’s estate or any person who acquires the Participant’s interest in
the Restricted Stock by bequest or inheritance) the Restricted Stock earned,
together with any dividends and distributions thereon then held by the Company
(or subject to its instructions).



--------------------------------------------------------------------------------

4. Restrictions on Transfer; Restrictive Legends

Shares of Restricted Stock that are included in this award may not be
transferred by the Participant prior to vesting. Until the shares of Restricted
Stock subject to this Agreement have vested, certificates representing shares of
Restricted Stock or confirmation and account statements relating to shares of
Restricted Stock in book-entry form shall bear the restrictive legends in the
form of Appendix B hereto.

 

5. Forfeiture and Recovery of Restricted Shares

Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the Restricted Stock may be forfeited without consideration if the
Participant, as determined by the Committee in its sole discretion, engages in
any Prohibited Activities (as defined in Appendix A).

If the Participant engages in any Prohibited Activities, the Participant shall,
at the sole discretion of the Committee, return any shares of Common Stock or
forfeit any gain realized in respect of Restricted Stock that vested within 12
months prior to the Participant’s Termination of Employment (the “Affected
Restricted Stock”). The gain pursuant to this Section 5 shall be deemed to be an
amount equal to the Fair Market Value, on the applicable vesting date, of the
shares of Common Stock deemed delivered to the Participant in respect of the
Affected Restricted Stock (including any dividends and distributions thereon and
any shares withheld to cover any portion of the tax withholding obligations). It
will be at the Company’s discretion as to whether shares of Common Stock or cash
equal to the gain realized in respect of the Affected Restricted Stock shall be
returned to the Company and such return or reimbursement shall be made by the
Participant immediately after demand by the Company, but not later than ten days
following such demand. The amount of the gain calculated pursuant to this
Section 5 shall not take into account any taxes paid by or withheld from the
Participant in respect of the Affected Restricted Stock.

The foregoing provision will be applied in compliance with applicable laws,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the Participant will be subject to such forfeiture and
recovery and reimbursement policies that the Company or any of its Related
Companies may establish to comply with such laws from time to time.

 

6. Tax Withholding

As a condition to the delivery of any shares pursuant to the vesting of the
Restrictive Stock, the Participant is required to pay tax withholding
obligations that arise in connection with the vesting of the Restricted Stock by
(a) payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order an amount sufficient to satisfy any
applicable tax withholding obligations or (b) instructing the Company to
withhold shares of Common Stock that would otherwise be available for delivery
upon the vesting of this award having a Fair Market Value on the date the shares
of Restricted Stock first become taxable equal to the applicable tax withholding
obligations. In other cases, as a condition to the delivery of shares or the
lapse of restrictions related to this award, or in connection with any other
event that gives rise to a tax withholding obligation, the Company (a) may
deduct or withhold from any payment or distribution to the Participant (whether
or not pursuant to the Plan), (b) will be entitled to require that the
Participant remit cash to the Company (through payroll deduction or otherwise),
or (c) may enter into any other suitable arrangements to withhold, in each case,
in an amount sufficient to satisfy such withholding obligation.

 

7. Changes In Stock

The Restricted Stock is subject to the adjustment provisions set forth in
Sections 4.11, 5.3 and 5.4 of the Plan.



--------------------------------------------------------------------------------

8. No Guarantee of Employment or Service

This award will not obligate the Company or any Related Company to retain the
Participant in its employ or service for any period.

 

9. Governing Law; Severability; Choice of Law

This Agreement will be governed by the internal substantive laws, and not the
choice of law rules, of the State of New York and construed accordingly, to the
extent not superseded by applicable federal law. If any provision of the
Agreement is held unlawful or otherwise invalid or unenforceable, in whole or in
part, the unlawfulness, invalidity or unenforceability will not affect any other
provision of this Agreement or part thereof, each of which will remain in full
force and effect. Any action related to this Agreement shall be brought
exclusively in the federal or state courts of the State of New York, County of
Suffolk. The Participant will accept service of process as provided under New
York law or by registered mail, return receipt requested, and waive any
objection based upon forum non conveniens or as to personal jurisdiction over
the Participant in federal or state courts of the State of New York, County of
Suffolk. The choice of forum set forth in this Section 9 shall not be deemed to
preclude the enforcement of any judgment obtained in such forum in any other
jurisdiction.

 

10. Acceptance and Acknowledgment

By accepting this Agreement, the Participant:

 

  (a) accepts and acknowledges receipt of the Restricted Stock which has been
issued to the Participant under the terms and conditions of the Plan;

 

  (b) acknowledges and confirms the Participant’s acceptance and agreement to
the collection, use and transfer, in electronic or other form, of personal
information about the Participant, including, without limitation, the
Participant’s name, home address, and telephone number, date of birth, social
security number or other identification number, and details of all the
Participant’s shares held and transactions related thereto, by the Company and
its Related Companies and agents for the purpose of implementing, administrating
and managing the Participant’s participation in the Plan, and further
understands and agrees that the Participant’s personal information may be
transferred to third parties assisting in the implementation, administration and
management of the Plan, that any recipient may be located in the Participant’s
country or elsewhere, and that such recipient’s country may have different data
privacy laws and protections than the Participant’s country;

 

  (c) acknowledges and confirms the Participant’s consent to receive
electronically this Agreement, the Plan and the related Prospectus and any other
Plan documents that the Company is required to deliver;

 

  (d) acknowledges that a copy of the Plan and the related Prospectus is posted
on the Company’s website and that the Participant has access to such documents;

 

  (e) agrees to be bound by the terms and conditions of this Agreement and the
Plan (including, but not limited to, Section 7.5 of the Plan, Section 5 of this
Agreement and Appendix A to this Agreement), as may be amended from time to
time;

 

  (f) acknowledges and confirms that (i) he or she may file an election pursuant
to Section 83(b) of the Code to be taxed currently on the Fair Market Value of
the shares of Restricted Stock (less any purchase price paid for such shares),
provided that such election must be filed with the Internal Revenue Service no
later than thirty (30) days after the grant of such shares and may seek the
advice of his or her own tax advisors as to the advisability of making such a
Section 83(b) election, the potential consequences of making such an election,
the requirements for making such an election, and the other tax consequences of
this award under federal, state, and any other laws that may be applicable, and
(iii) the Company and its Subsidiaries and agents have not and are not providing
any tax advice to the Participant;



--------------------------------------------------------------------------------

  (g) agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions related to the Plan or this
Agreement;

 

  (h) understands that neither Plan nor this Agreement gives the Participant any
right to employment or service with the Company or any Related Company and that
the Restricted Stock is not part of the Participant’s normal or expected
compensation; and

 

  (i) understands and acknowledges that the grant of the Restricted Stock is
expressly conditioned on the Participant’s adherence to the terms of the
applicable policies and procedures of the Company and its Related Companies.

 

11. Entire Agreement

This Agreement and the Plan and, to the extent applicable to the Participant,
any written employment agreement between the Participant and the Company,
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements between the parties with respect to the subject matter hereof.

 

CA, INC.     PARTICIPANT By:           Name:   William McCracken     Name:   
{EMPNAME} Title:   CEO      



--------------------------------------------------------------------------------

Appendix A

 

1. Prohibited Activities. The Participant recognizes that the Company is engaged
in a highly competitive business and that its customer, employee, licensee,
supplier and financial relationships are of a highly sensitive nature. As a
reasonable means to protect the Company’s Confidential Information (as defined
in the subclause (a) below), investment, relationships, and goodwill, and in
consideration for this Restricted Stock grant, the Participant agrees that, to
the extent permitted by applicable law, the Participant will not, either during
his or her employment or for a period of 12 months following the termination of
his or her employment (or such longer period specified below) for any reason
engage in any of the following “Prohibited Activities”:

 

  (a) Engage in any business activity in a Restricted Area that competes with
the business activities of the Company and its corporate affiliates about which
Participant either had (i) a job responsibility to promote, or (ii) access to
Confidential Information. “Restricted Area” for purposes of this Agreement,
means a geographic area that the Participant served or covered on behalf of the
Company at any time within the 18 months preceding the end of his or her
employment with the Company. “Confidential Information,” for the purposes of
this Agreement, means information, including information that is conceived or
developed by the Participant that is not generally known to the public and that
is used by the Company in connection with its business. By way of example, the
term “Confidential Information” would include: trade secrets; processes;
formulas; research data; program documentation; algorithms; source codes; object
codes; know-how; improvements; inventions; techniques; training materials and
methods; product information; corporate strategy; sales forecast and pipeline
information; research and development; plans or strategies for marketing and
pricing; and information concerning existing or potential customers, partners,
or vendors. The Participant understands that this list is not all-inclusive and
merely serves as examples of the types of information that falls within the
definition of Confidential Information.

 

  (b) Solicit, call on, service or induce others to solicit, call on or service
any “Customer” for the purpose of inducing it to license or lease a product or
provide it with services that compete with a product or service offered by the
Company. A “Customer,” for purposes of this Agreement, means any person or
business entity that licensed or leased a Company product or obtained Company
services within the 18 months preceding the end of the Participant’s employment
with the Company and that the Participant had solicited, called on, or served on
the Company’s behalf anytime within that 18-month time period.

 

  (c) Solicit, call on, or induce others to solicit or call on, any “Prospective
Customer” for the purpose of inducing it to license or lease a product or
provide it with services which compete with a product or service offered by the
Company. A “Prospective Customer,” for purposes of this Agreement, is any person
or business entity that the Participant solicited or called on (whether directly
or through another Company agent at the Participant’s direction) on behalf of
the Company anytime within the 12 months preceding the end of the Participant’s
employment with the Company.

 

  (d) Directly or indirectly through others, hire any employee or contractor of
the Company, or solicit or induce, or attempt to solicit or induce, any Company
employee or contractor to leave the Company for any reason.

 

  (e) For any period following the termination of the Participant’s employment,
violate a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Related Company
(including, without limitation, the Employment and Confidentiality Agreement
signed at or around the time of the Participant’s hire).



--------------------------------------------------------------------------------

Different restrictions apply if, at or prior to termination, the Participant was
or had been a programmer, software engineer, analyst, support technician,
quality assurance technician, technical documentation writer and/or a manager in
a research and development capacity. If so, then the Participant’s obligations
under this Paragraph 1 shall be satisfied if the Participant does not, for one
year following Termination of Employment for any reason, work on any program or
product which may be competitive with any program or product of the Company with
which the Participant was involved in a research and development or support
capacity anytime within the 18 months preceding the end of the Participant’s
employment with the Company.

 

2. Tolling of Covenants in the Event of Breach. In the event the Participant
engages in any of the Prohibited Activities, the time period of the violated
covenant(s) shall be tolled throughout the duration of any violation and shall
continue until the Participant has complied with such covenant(s) for a period
of 12 consecutive full months.

 

3. Injunction. The Participant acknowledges that, by virtue of the Participant’s
employment with the Company, the Participant will have access to Confidential
Information of the Company, the disclosure of which will irreparably harm the
Company. The Participant further acknowledges that the Company will suffer
irreparable harm if the Participant breaches any of the Participant’s
obligations under this Agreement. Therefore, the Participant agrees that the
Company will be entitled, in addition to its other rights, to enforce the
Participant’s obligations through an injunction or decree of specific
performance from a court having proper jurisdiction. Any claims the Participant
may assert against the Company shall not constitute a defense in any injunction
action brought by the Company to force the Participant to keep the promises the
Participant made in this Agreement.

 

4. Authorization to Modify Restrictions. The Participant agrees that the
restrictions contained in this Agreement are reasonable. However, if any court
having proper jurisdiction holds a particular restriction to be unreasonable,
that restriction shall be modified only to the extent necessary in the court’s
opinion to make it reasonable and the remaining provisions of this Agreement
including without limitation Appendix A shall nonetheless remain in full force
and effect. The other provisions of this Agreement are likewise severable.

 

5. General.

 

  (a) The Participant understands and agrees that, if the Company is successful
in a suit or proceeding to enforce any of the terms of this Agreement, the
Participant will pay the Company’s costs of bringing such suit or proceeding,
including its reasonable attorney’s fees and litigation expenses (including
expert witness and deposition expenses).

 

  (b) This Agreement shall inure to the benefit of and may be enforced by the
Company, its successors and assigns. This Agreement is personal to the
Participant and the Participant may not assign it.

 

  (c) The Company’s rights under this Agreement shall be in addition to any
rights it may have under any other Agreement with Participant.

 

  (d) Any failure to enforce the terms of this Agreement with any other employee
of the Company shall not be deemed a waiver by the Company to enforce its rights
under this Agreement. Further, any waiver by the Company of any breach by the
Participant of any provision of this Agreement, shall not operate or be
construed as a waiver of any subsequent breach hereof.